Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 17, 2017

                                     No. 04-16-00491-CV

                                    Sam LAJZEROWICZ,
                                         Appellant

                                               v.

                                  Estelita LAJZEROWICZ,
                                            Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2006-CI-16638
                       Honorable Stephani A. Walsh, Judge Presiding


                                        ORDER
      Appellant’s motion for extension of time to file his reply brief is granted.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2017.


                                                    ___________________________________
                                                    Luz Estrada
                                                    Chief Deputy Clerk